Citation Nr: 1133121	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), to include symptoms of fibromyalgia, chronic pain, blurred vision, watery eyes, headaches, and memory loss (previously claimed as residuals of a head injury).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, throughout his appeal, the Veteran has argued that he currently has a TBI that is related to an injury he suffered during his active military service.  Specifically, the Veteran asserts that in June 1964, while he was assigned to the U.S.S. GLENNON, he fell off the ship and hit his head.  As a result, the Veteran stated he experienced blurry vision and headaches.  The Veteran's complaints of headaches and blurred vision are documented in a July 1964 service treatment record (STR); however, the accident itself is not documented in his STRs or his personnel records.  In a May 2008 statement, the Veteran stated that his fall, and his subsequent treatment on the ship, would be documented in the ship deck logs.  To date, the ship deck logs have not been obtained and associated with the claims file.  Therefore, the Board directs the RO/AMC to obtain the pertinent ship deck logs for the naval ship that the Veteran was assigned to during his active military service in June 1964, as these records may document the Veteran's head injury.   

Second, the most recent VA outpatient treatment records are dated from July 2008.  All VA outpatient records since this date should be obtained and added to the claims file.
Finally, in March 2009, the Veteran was provided two VA examinations for his claim.  The Board finds these examinations to be inadequate.  The VA examiners determined that the Veteran's refractive error of his eye and his headaches were not due to his active military service.  However, both of the VA examiners failed to provide any rationale for their medical opinions.  Additionally, the VA examination should address whether the Veteran currently suffers from fibromyalgia as a result of his in-service fall.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Since the VA examiner provided no rationale, the examination report is inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional VA examinations are required before his claim may be addressed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Archives and Records Administration, the Joint Services Research Records Center (JSRRC), or the Naval Historical Center, to request the pertinent ship deck logs for the U.S.S. GLENNON during the Veteran's active military service in June 1964. 

In the event of a negative response to such a request, the next center on the list should be contacted.  All negative responses for records or information must be associated with the claims folder.  


2.  Obtain all pertinent VA outpatient records since July 2008 that have not been secured for inclusion in the record.  Any electronic or "virtual" files should be printed and associated with the claims folder.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining all available records, afford the Veteran a VA neurological examination to ascertain the nature and etiology of his current TBI, to include symptoms of fibromyalgia, chronic pain, blurred vision, watery eyes, headaches, and memory loss (previously claimed as residuals of a head injury).  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's STRs, has been reviewed.  

The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is at least as likely as not that the Veteran's currently has a TBI, to include symptoms of fibromyalgia, chronic pain, blurred vision, watery eyes, headaches, and memory loss (previously claimed as residuals of a head injury), that is etiologically related to his active military service, to include his July 1964 naval ship accident.  The examiner should also address the Veteran's lay statements regarding the symptoms he has experienced since his injury in service.

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).
4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


